Citation Nr: 0419938	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a pneumothorax and thoracotomy with residual 
deficit involvement of the right shoulder and arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION


The appellant had active service from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that determination, the RO denied the 
appellant's claim for an evaluation in excess of 30 percent 
for residuals of a pneumothorax and thoracotomy with residual 
deficit involvement of the right shoulder and arm.  The 
appellant disagreed and this appeal ensued.  

In November 2003, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct the hearing and render a 
decision in this case pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

At the hearing, the appellant raised an implied claim of 
entitlement to service connection for a psychiatric disorder 
secondary to the service-connected residuals of a 
pneumothorax and thoracotomy with residual deficit 
involvement of the right shoulder and arm.  The Board does 
not have jurisdiction over this claim, and it is referred to 
the RO for initial adjudication.  

For the reasons discussed below, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In his testimony, the appellant requested another VA 
examination to evaluate the severity of the disability; the 
May 2001 examination was conducted by a physician's 
assistant, whereas the appellant asks for a physician to 
evaluate the disability.  The Board concludes another 
examination is warranted - not necessarily because the 2001 
examination was inadequate, but because more than three years 
has passed since that examination was conducted, so it does 
not provide the information needed to evaluate the veteran's 
claim properly.  Furthermore, during the hearing, the 
appellant also argued that he has carpal tunnel syndrome 
related to the service-connected disability.  In this case, 
additional medical opinion is necessary to substantiate the 
claim and is required by the VCAA.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Obtain the veteran's medical records 
from the VA Medical Centers in (a) Boston 
and North Hampton, Massachusetts, for 
relevant treatment from October 2002 to 
the present; (b) Albany, New York, for 
relevant treatment from October 2002 to 
the present; and (c) White River 
Junction, Vermont, for relevant treatment 
from August 2003 to the present.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for the following VA examinations:  
pulmonary, neurological, muscle, and 
orthopedic.  If possible, examinations 
should be scheduled at the VA Medical 
Center in Boston in accordance with the 
veteran's request.  The purpose of the 
examinations is to determine the current 
nature and severity of the service-
connected residuals of a pneumothorax and 
thoracotomy with residual deficit 
involvement of the right shoulder and 
arm.  Send the claims folder to each 
physician for review.  

a.  After reviewing the available medical 
records and examining the appellant, ask 
the neurologist to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - on the 
nature of the current neurological 
residuals of a pneumothorax and 
thoracotomy with residual deficit 
involvement of the right shoulder and 
arm.  The neurologist should specifically 
comment on the presence of carpal tunnel 
syndrome and opine as to its relation to 
the service-connected disability; in 
other words, whether the onset of carpal 
tunnel syndrome was more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to (1) the 
service-connected residuals of a 
pneumothorax and thoracotomy with 
residual deficit involvement of the right 
shoulder and arm, or (2) some other 
etiologic cause.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

b.  After reviewing the available medical 
records and examining the appellant, ask 
the pulmonologist to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - on the 
nature of the current residuals of a 
pneumothorax and thoracotomy with 
residual deficit involvement of the right 
shoulder and arm.  A pulmonary function 
test (PFT) should be conducted.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

c.  After reviewing the available medical 
records and examining the appellant, ask 
the muscle and orthopedic examiner(s) to 
opine - based on review of the evidence 
of record, examination of the appellant, 
and her or his professional expertise - 
on the nature of the current residuals of 
a pneumothorax and thoracotomy with 
residual deficit involvement of the right 
shoulder and arm.  Any residuals 
identified should address extent, if any, 
of functional loss (i.e., weakness, pain, 
loss of strength, atrophy, limitation of 
motion, etc.).

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  In doing so, consider 
the veteran's request that separate 
ratings be assigned for his disability.  
If a benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



